MEMORANDUM ***
Geoffrey Scott Gieck, a pre-trial detainee in the Madison Street County Jail at all times relevant to this appeal, appeals pro se the district court’s summary judgment for defendant in his 42 U.S.C. § 1983 action alleging unconstitutional conditions of confinement in violation of the Fourteenth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and affirm.
Because Gieck “waivefd] all claims alleged in [his] dismissed complaint which are not realleged in [his] amended complaint,” we may only consider his claims against Arpaio on appeal. Forsyth v. Hu-mana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997). Because Gieck failed to establish that Arpaio knew of, directed or personally participated in the alleged violations of his rights or that the policies which Arpaio promulgated were the cause of the alleged violations of his rights, the district court properly granted summary judgment for Arpaio. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.